Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





DETAILED ACTION

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Pamela L. Granger on March 02, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1.  (Currently Amended)  A vehicle proximity system, comprising:
at least one sensor arranged on a host vehicle, wherein the at least one sensor is configured to calculate proximity measurements of a proximal vehicle; and
a memory storing instructions when executed by a processor cause the processor to: 

calculate the proximal vehicle data based on the proximity measurements of the proximal vehicle;
compare the proximal vehicle data to host vehicle data to determine relative motion data; and
control a heads-up display system to present the relative motion data as augmented reality proximity graphics in view of a vehicle occupant of the host vehicle by projecting proximity graphic elements on a transparent surface of the host vehicle, wherein the augmented reality proximity graphics include lateral graphic elements which indicate that the proximal vehicle is laterally adjacent the host vehicle, and wherein the lateral graphic elements include a plurality of bars that become increasingly larger and spaced increasingly closer together as the proximal vehicle is increasingly laterally adjacent the host vehicle.

2.  (Cancelled)  

3.  (Previously Presented)  The vehicle proximity system of claim 1, wherein the memory further stores instructions that when executed by the processor cause the processor to: 
continuously provide the proximity measurements while the proximal vehicle is within the threshold distance of the host vehicle; 
update the proximal vehicle data based on the continuously provided proximity measurements;
compare the updated proximal vehicle data to updated host vehicle data to determine current relative motion data; and 
wherein the proximity graphic elements change based on the current relative motion data.



5.  (Previously Presented)  The vehicle proximity system of claim 1, wherein the proximity graphic elements include inline graphic elements which indicate that the proximal vehicle is moving in a forward or rearward direction with respect to the host vehicle.

6.  (Cancelled)  

7.  (Original)  The vehicle proximity system of claim 5, wherein the inline graphic elements include chevrons having a point end and terminal ends, and wherein the direction of the point end indicates whether the proximal vehicle is approaching the host vehicle or moving away from the host vehicle.

8.  (Original)  The vehicle proximity system of claim 1, wherein the heads-up display system has a first projector configured to project the proximity graphic elements on a windshield and a second projector configured to project proximity graphic elements on a window of the host vehicle. 

9.  (Original)  The vehicle proximity system of claim 8, wherein the first projector and the second projector project proximity graphic elements simultaneously.

10.  (Original)  The vehicle proximity system of claim 1, wherein visual characteristics of the proximity graphic elements are changed to visually indicate changes in the relative motion data.  

11.  (Original)  The vehicle proximity system of claim 10, wherein the visual characteristics include two or more of color, shape, spacing, and size.

12.  (Previously Presented)  The vehicle proximity system of claim 1, wherein the at least one sensor is further configured to calculate additional proximity measurements of one or more additional proximal vehicles.

13.  (Currently Amended)  A vehicle proximity system, comprising:
at least one sensor arranged on a host vehicle, wherein the at least one sensor is configured to calculate proximity measurements of a proximal vehicle; and
a memory storing instructions when executed by a processor cause the processor to: 
determine if the proximal vehicle is a threshold distance from the host vehicle, and when the threshold distance is met, triggering proximal vehicle data by providing the proximity measurements; 
calculate proximal vehicle data based on the proximity measurements of the proximal vehicle as the proximal vehicle approaches the host vehicle;
compare the proximal vehicle data to host vehicle data to determine changes in relative motion data; 
control a heads-up display system to present a heads-up display device configured to present the changes in the relative motion data as augmented reality proximity graphics in view of a vehicle occupant of the host vehicle by projecting proximity graphic elements on a transparent surface of the host vehicle, wherein the augmented reality proximity graphics include lateral graphic elements which indicate that the proximal vehicle is laterally adjacent the host vehicle, and wherein the lateral graphic elements include a plurality of bars that become increasingly larger and spaced increasingly closer together as the proximal vehicle is increasingly laterally adjacent the host vehicle; and
control a cruise control system to adjust a cruise control setting of the host vehicle based on the changes in relative motion data.

14.  (Previously Presented)  The vehicle proximity system of claim 13, wherein the relative motion data includes a proximal distance between the host vehicle and the proximal vehicle, wherein the cruise control setting is a set speed of the host vehicle, and wherein the memory further stores instructions that when executed by the processor cause the processor to control the cruise control system to reduce the set speed of the host vehicle in response to a reduction in the proximal distance.

15.  (Previously Presented)  The vehicle proximity system of claim 13, wherein the memory further stores instructions that when executed by the processor cause the processor to cause an audio system of the host vehicle to provide a notification indicating proximity of the proximal vehicle.

16.  (Previously Presented)  The vehicle proximity system of claim 13, wherein the proximity graphic elements include inline graphic elements indicate that the proximal vehicle is moving in a forward or rearward direction with respect to the host vehicle.

17.  (Cancelled)  

18.  (Currently Amended)  A vehicle proximity method, comprising:
calculating proximal vehicle data based proximity measurements when a threshold distance is met; 
comparing the proximal vehicle data to host vehicle data of the host vehicle to determine relative motion data, wherein the relative motion data includes a proximal distance between the host vehicle and the proximal vehicle;
controlling a heads-up display system to display the relative motion data as augmented reality proximity graphics in view of a vehicle occupant of the host vehicle by projecting proximity graphic elements on a transparent surface of the host vehicle, wherein the augmented reality proximity graphics include lateral graphic elements which indicate that the proximal vehicle is laterally adjacent the host vehicle, and wherein the lateral graphic elements include a plurality of bars that become increasingly larger and spaced increasingly closer together as the proximal vehicle is increasingly laterally adjacent the host vehicle; and 
controlling a cruise control system to adjust a cruise control setting of the host vehicle, wherein the cruise control setting is a speed setting, and the speed setting is reduced in response to a reduction in the proximal distance.

19.  (Previously Presented)  The vehicle proximity method of claim 18, wherein the proximity graphic elements include inline graphic elements indicate that the proximal vehicle is moving in a forward or rearward direction with respect to the host vehicle.

20.  (Cancelled)  




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 3-5, 7-16, 18-19 are allowed.
Claims 2, 6, 17 and 20 are canceled.



Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662